Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 01/22/2021.  The preliminary amendment to the claims mailed 01/22/2021 has been entered.


Drawings
The drawings are acceptable. 
Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The recitation of 1,295,229 in claim 6, 8 and C229A in claim 13 does not have proper antecedent basis in the specification.  The specification does not recite or include position 229 or C229A.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite an abstract idea that includes mental process. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “determining” presence of a somatic mutation in a promoter of a TERT gene.  Neither the specification or the claims set forth limiting definition for determining and the step is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares mutation data obtained from testing  a sample and concludes the presence of a somatic mutation in the promoter of a TERT gene.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of testing a  nucleic acid obtained from a urine sample does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claims 2 and 15-17 further limits the human to having transitional cell carcinoma, bladder cancer and previously diagnosed prior to collection of urine sample.  Claims 3-14 and 18-19 limit the testing step to include amplicon and specific nucleotides.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of testing a nucleic acid obtained from a urine sample in TERT gene is well-understood, routine, and conventional activities in the art.  The step of testing a nucleic acid obtained from a urine sample of a human merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for analysis.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining detecting somatic mutations in TERT promoter in many different cancers (Huang, 2013). Further, the prior art demonstrates analysis of urine samples and mutation analysis (see Knowles, Billerey, and Roupert, cites on IDS).  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine promoter mutation in TERT in urine sample from humans.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods comprising testing and determining in a nucleic acid sample in a urine sample a somatic mutation in a promoter of TERT.  Dependent claims require that the human  has transitional cell carcinoma in urothelial tract.  The claims encompasses detecting any mutation or any deletion in any promoter region of TERT gene.  The claims do not define the somatic mutation in terms of any structural features – such as the type of mutation, number of nucleotides encompassed by the mutations, the identity of the nucleotides in the mutation or the location of the mutation.  The claims thus encompass detection of any gene alterations including, but not limited to, single or multiple nucleotide deletions, insertions or substitutions, VNTRs, CNVs, or larger gene rearrangements.  The structures encompassed by the claims are generically broad.
Accordingly, the claimed genus of somatic mutations is considered to be significantly large given the fact that the claims encompass any single or multiple nucleotide insertion, deletion or addition at any position within the promoter region of the TERT gene. With regard to claim 6-7, the claims encompass part of the promoter comprises at least one nucleotide of  1,295,228; 1,295,229; and 1,295,250 and therefore encompass any single or multiple nucleotide mutations as broadly encompassed that comprise at least 1,295,228 1,295,229; or 1,295,250.  The specification does not describe any position at 1,295,229. 
In the instant case, the specification discloses only two particular TERT alterations which comprises C228T and C250T identified in human subjects with bladder cancer (e.g.:  example 2, para 34).  The specification does not describe the mutations  C229A or  C228A in promoter region TERT.  Where the specification discloses only limited structures related to TERT promoter mutations, such a disclosure is not itself a description of other members of the genus by structure, or physical and/or chemical characteristics.  Common structural attributes of the species in the genus are not described.  
The specification does not provides a TERT sequence though reference to chr5, hg19 reference genome coordinates is made in para 31, but the reference genome is not a practical way to describe the full extent of the claimed subgenus because finding a naturally-occurring mutation in the promoter of TERT gene could be successful only empirically. There is no description of the fully encompassed mutational sites that exist in nature, and there is no description of how the structure of the reference genome specifically relates to the structure of any other naturally occurring mutations that may be found in any individual as encompassed by the claims.  
The nature of mutations is that they are variant structures, and in the present state of the art, the structure of one mutation does not provide guidance to the existence or structure of other mutations.  In other words, the existence and structure of other mutations are not predictable from the particular species disclosed in the specification.  
Relevant to the rejection it is noted that the specification also recites general methods for detecting mutations (e.g.:  p.4-6). However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features
Thereby, a showing of how to potentially identify other TERT promoter mutations that can be detected in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.  
Based on this analysis, one of skill in the art would conclude that applicant was not in possession of the claimed genus because a description of only several members of this genus is not representative of the species in the genus and is insufficient to support the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 and 14-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Gago-Dominquez (Carcinogenesis, 2010, vol 32, pp 197-202)  in view of Billerey (Am J Pathology, 2001, vol 158, pp. 1955-1959), Knowles (Cancer Research, Vol 63, pp 7652-7656, 2003), Roupret (Investigative Urology, BJU, 2008, vol 101, pp 1448-1453)  and  (Huang (2013, cited on IDS).
Gago-Dominque teaches 5p15 locus is associated with increased bladder cancer risk and teaches analysis of genetic variations in chromosome 5p15  by obtaining nucleic acid samples.  Gago-Dominquez teaches SNPs within TERT gene on chromosome 5p15 in nucleic acid samples from patients with bladder cancer  (see pg. 199) (claim 2).  Gago-Dominquez teaches SNP genotyping by amplification and sequencing (see pg. 198, materials and methods) (claim 3).  Gago-Dominquez teaches genetic variations in 5p15, including alterations of TERT in bladder cancer and susceptibility markers for bladder cancer.  Gago-Dominquez does not teach somatic mutation in the promoter of TERT in urine samples.
  It was well known that somatic mutations are detectable in urine samples in bladder cancer.  Billerey teaches analysis of somatic mutations in bladder tumors.  Billerey teaches analysis of tumor samples and teaches detecting mutation in urine may provide an accurate additional means of follow-up and identification of tumor recurrence (see pg. 1959) (claim 15-17).  Knowles teaches analysis of somatic mutations in bladder cancer, including transitional cell carcinoma of the bladder (see materials and methods).
Roupret teaches analysis of urine samples from patients diagnosed with bladder cancer and teaches analysis of patients after removal of cancer (diagnosed with bladder cancer prior to collection of urine, claim 16 and cancer removed prior to collection of urine, claim 17). Roupret teaches analysis of TERT promoter region in urine samples (see patients and methods, pg. 1449 and table 2). 
Huang teaches analysis of TERT promoter mutations in melanoma.  Huang teaches TERT promoter mutations has been reported to be mutated in different cancer types and cell lines.  Huang teaches C228T was detected in bladder cell lines (see figure 1).  Huang further teaches C228T, C229T and C250T mutations in TERT in melanoma (see supplemental data) (claims 10-11). Huang teaches determining mutations at 1,295,228 and 1,295250 (claim 6-7, 9) in primary tumors (see figure 1) and1,295,229 in melanoma (see supplemental data) (claim 8). Huang teaches DNA sequencing of promoter region (see figure 1) and teaches amplification of the promoter region comprising variants (amplicon comprises 228, 229, 250) (claims 3-9) (see supplemental material and methods). 
Given the prior art teaches TERT genetic alterations in bladder cancer, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to screen different types of samples, including urine samples from bladder cancer  for additional genetic alterations in TERT, including promoter somatic mutations.  The skilled artisan would have been motivated to include analysis of promoter TERT mutations, including C228T, C229T, and C250T in bladder cancer in urine samples because Huang teaches mutations of TERT promoter in bladder cancer cell lines and Gago-Dominque teaches additional mutations in TERT gene are associated with bladder cancer coupled with the teaching of Billerey and Knowles that somatic mutations are found in bladder cancer and Roupert teaches analysis of TERT promoter in urine sample of patients with bladder cancer because urine samples provide an easy screening that is noninvasive for bladder cancer.    Additionally the skilled artisan would have a reasonable expectation of success that somatic mutations in TERT promoter can be tested in additional cancer samples including urine samples from patients diagnosed with bladder cancer and transitional cell carcinoma for an non-invasive screening method for analysis of somatic mutations in bladder cancer because Gago-Dominque teaches TERT genetic alterations in bladder cancer, Billerey and Knowles teaches somatic mutations in bladder cancer and transitional cell carcinoma, Roupert teaches analysis of urine samples for TERT promoter alterations and Huang teaches C228T mutation in TERT promoter is bladder cancer cell lines and C228, C229 and C250 mutations in melanoma. 




Conclusion
No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634